Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 29, 2022

                                     No. 04-21-00430-CV

          TEXAS DEPARTMENT OF TRANSPORTATION and James M. Bass,
                               Appellants

                                               v.

                       ROBERT DIXON TIPS PROPERTIES, LLC,
                                    Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI10003
                           Honorable Tina Torres, Judge Presiding


                         CORRECTED ORDER

         Appellee’s response to appellant’s motion for rehearing is due on December 1, 2022. On
November 28, 2022, appellee filed unopposed motions requesting a fifteen-day extension of time
to file a response to the motion for rehearing and a response to the motion for hearing en banc.
After consideration, we GRANT the motions and ORDER appellee to file its responses by
December 16, 2022.


                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court